DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 2/7/2022 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuriati (EP 1262683 A1; “Giuriati”) in view of Alam et al. (U.S. P.G. Publication No. 2006/0083448 A1; “Alam”).


Giuriati discloses:
Regarding claim 1:
 A housing assembly (depicted in FIG. 5-6) for an epicyclical gear system (abstract, “planetary kinematic transmission”) comprising: 
a housing defining a gear shaft pocket (19, 20) having a cylindrical wall (see cylindrical shapes at 19, 20 in FIG. 6);
a planet gear (3, 4; FIG. 5), the planet gear including
a cylindrical shaft (5) having one end portion disposed within said gear shaft pocket coaxially with said cylindrical wall (¶ [0022], “each composed of planet gears 3 and 4 that are rigidly coupled to a common pivot 5 whose ends are rotatably coupled, by means of bearings 6 and 7, to a fixed train housing 8” via gear shaft pockets 19, 20)
a sun gear engaging gear (3) carried by said cylindrical gear shaft (depicted in FIG. 5; ¶ [0022]);
a ring gear engaging gear (4) carried by said cylindrical gear shaft (depicted in FIG. 5; ¶ [0022]);
a sun gear (1) engaged with the planet gear (¶ [0022]; FIG. 5); and
 a ring gear (2) engaged with the planet gear (¶ [0022]; FIG. 5), the ring gear axially offset from the sun gear (FIG. 5 depicts sun gear 1 spaced from ring gear 2);
a bearing assembly comprising:
a bearing disposed over at least a portion of the end portion of said gear shaft (FIG. 5 depicts bearing 7 disposed over the forward end of shaft 5 and bearing 6 disposed over the aft end of the shaft 5; ¶ [0022]); and
wherein the cylindrical shaft, the sun gear, the planet gear, and the ring gear form a compound star gear of the epicyclical gear system (¶ [0002], “coaxial kinematic transmissions. . . . simple sun-and-planet gear systems”; the rotation center of the planetary gears 3, 4 are fixed relative to the axis of rotation of the sun gear 1 via being rotatably mounted to housing portions 9 and 10).
However, regarding claims 13 and 15, Giuriati does not expressly disclose an annular spring disposed over at least a portion of each bearing.
Alam teaches an annular spring (26; ¶ [0018], “spring elements”) disposed over at least a portion of each bearing (on outer race 20 of ball/roller bearing 22 in FIG. 1; ¶ [0020], “support 26 may circumscribe the outer race 20”; see also claim 7 in Alam disclosing two bearing assemblies) for the purpose of providing a centering feature that eliminates unstable vibrations (¶¶ [0017], [0018], [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giuriati so as to include an annular spring disposed over at least a portion of each bearing, as taught by Alam, for the purpose of providing a centering feature that eliminates unstable vibrations.
Giuriati as modified above further teaches the following:
Regarding claim 2:
The housing assembly of Claim 1 wherein said bearing is a roller bearing (FIG. 5 ostensibly depicts bearings 6, 7 being formed as roller bearings per their cylindrical shape; see MPEP § 2125).
Regarding claim 5:
The bearing assembly of Claim 1 wherein said annular spring comprises an annular body (FIG. 2 in Alam depicts the spring 26 as ring/annular shaped; see MPEP § 2125) and a plurality of mutes (32, 34 in Alam) spaced about a circumference (42, 44 in Alam) of said body (mutes 32, 34 are depicted in FIG. 2  in Alam as disposed along the inner and outer circumferential surfaces of the spring 26; ¶ [0021] in Alam).
Regarding claim 6:
The bearing assembly of Claim 5 wherein each of said plurality of mutes has the same radial dimension (¶ [0023] in Alam indicates that all mutes could be e.g. 0.00745 inches). 
Regarding claim 7, Giuriati as modified above does not expressly disclose each of said plurality of mutes having a radial dimension between 0.8 and 1.0 of a radial dimension of said body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of said plurality of mutes having a radial dimension between 0.8 and 1.0 of a radial dimension of said body as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed dimensions of the annular spring performs any differently than that of the prior art device.  For example, paragraph [0077] of the instant application recites that “[i]n some embodiments the mutes 135 along the inner and/or outer circumference may have a radial dimension D2, D3 between 0.8 and 1.0 of the radial dimension D1 of the body 133” (emphasis) or that they alternatively “may” have a radial dimension that is “approximately half of the radial dimension D1 of the body 133.”  This indicates that the claimed radial dimensions per se would not necessarily cause the claimed invention to perform any differently than the prior art device. Furthermore, paragraph [0075] in the instant specification states that “[t]he shape, dimensions (e.g. radial depth, circumferential length, etc.), and spacing of the mutes may be altered to achieve the desired deflection and/or stiffness of the spring, and thus to achieve the desired or possible reduction in fore-to-aft misalignment of the gear shaft 123” (emphasis).  Similarly, Alam states that the height of its mutes “may be controlled to limit maneuver deflection of the rotor” (emphasis; ¶ [0018]) and “provide vertical offset” to the shaft “to accommodate deflection due to the weight of the shaft” (emphasis; ¶ [0021]).  Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the Alam device, this limitation does not amount to a patentable difference.  Additionally, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Alam teaches that the height of its mutes “may be controlled to limit maneuver deflection of the rotor” (emphasis; ¶ [0018]) and “provide vertical offset” to the shaft “to accommodate deflection due to the weight of the shaft” (emphasis; ¶ [0021]).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of said plurality of mutes having a radial dimension between 0.8 and 1.0 of a radial dimension of said body, since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0018], [0021]), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Regarding claim 8, Giuriati as modified above does not expressly disclose each of said plurality of mutes having a radial dimension that is half of a radial dimension of said body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of said plurality of mutes having a radial dimension that is half of a radial dimension of said body as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed dimensions of the annular spring performs any differently than that of the prior art device.  For example, paragraph [0077] of the instant application recites that “[i]n some embodiments the mutes 135 along the inner and/or outer circumference may have a radial dimension D2, D3 between 0.8 and 1.0 of the radial dimension D1 of the body 133” (emphasis) or that they alternatively “may” have a radial dimension that is “approximately half of the radial dimension D1 of the body 133.”  This indicates that the claimed radial dimensions per se would not necessarily cause the claimed invention to perform any differently than the prior art device. Furthermore, paragraph [0075] in the instant specification states that “[t]he shape, dimensions (e.g. radial depth, circumferential length, etc.), and spacing of the mutes may be altered to achieve the desired deflection and/or stiffness of the spring, and thus to achieve the desired or possible reduction in fore-to-aft misalignment of the gear shaft 123” (emphasis).  Similarly, Alam states that the height of its mutes “may be controlled to limit maneuver deflection of the rotor” (emphasis; ¶ [0018]) and “provide vertical offset” to the shaft “to accommodate deflection due to the weight of the shaft” (emphasis; ¶ [0021]).  Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the Alam device, this limitation does not amount to a patentable difference.  Additionally, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, supra.  Here, Alam teaches that the height of its mutes “may be controlled to limit maneuver deflection of the rotor” (emphasis; ¶ [0018]) and “provide vertical offset” to the shaft “to accommodate deflection due to the weight of the shaft” (emphasis; ¶ [0021]).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of said plurality of mutes having a radial dimension that is half of a radial dimension of said body, since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0018], [0021]), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Regarding claim 9, Giuriati as modified above does not expressly disclose each of said plurality of mutes having a circumferential length equal to the circumferential length between adjacent mutes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of said plurality of mutes having a circumferential length equal to the circumferential length between adjacent mutes as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed dimensions of the annular spring performs any differently than that of the prior art device.  For example, paragraph [0078] of the instant application recites that the mutes may have a circumferential length approximately equal to the circumferential length between the mutes or alternatively between 0.25 and 1.25 of the length between the mutes.  This indicates that the claimed circumferential dimensions per se would not necessarily cause the claimed invention to perform any differently than the prior art device. Furthermore, paragraph [0075] in the instant specification states that “[t]he shape, dimensions (e.g. radial depth, circumferential length, etc.), and spacing of the mutes may be altered to achieve the desired deflection and/or stiffness of the spring, and thus to achieve the desired or possible reduction in fore-to-aft misalignment of the gear shaft 123” (emphasis).  Similarly, Alam states that the mutes are “spaced around the circumference at the inside and outside diameters to form spring elements between the bumpers [i.e. mutes]” (emphasis; ¶ [0018]), the design characteristics of said spring being to achieve a desired deflection i.e. to limit maneuver deflection of the rotor (¶ [0018]) and to accommodate deflection due to the weight of the shaft (¶ [0021). Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the Alam device, this limitation does not amount to a patentable difference. 
Regarding claim 10, Giuriati as modified above does not expressly disclose each of said plurality of mutes having a circumferential length between 0.8 and 1.0 of the circumferential length between adjacent mutes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of said plurality of mutes having a circumferential length between 0.8 and 1.0 of the circumferential length between adjacent mutes as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed dimensions of the annular spring performs any differently than that of the prior art device.  For example, paragraph [0078] of the instant application recites that the mutes may have a circumferential length approximately equal to the circumferential length between the mutes or alternatively between 0.25 and 1.25 of the length between the mutes.  This indicates that the claimed circumferential dimensions per se would not necessarily cause the claimed invention to perform any differently than the prior art device. Furthermore, paragraph [0075] in the instant specification states that “[t]he shape, dimensions (e.g. radial depth, circumferential length, etc.), and spacing of the mutes may be altered to achieve the desired deflection and/or stiffness of the spring, and thus to achieve the desired or possible reduction in fore-to-aft misalignment of the gear shaft 123” (emphasis).  Similarly, Alam states that the mutes are “spaced around the circumference at the inside and outside diameters to form spring elements between the bumpers [i.e. mutes]” (emphasis; ¶ [0018]), the design characteristics of said spring being to achieve a desired deflection i.e. to limit maneuver deflection of the rotor (¶ [0018]) and to accommodate deflection due to the weight of the shaft (¶ [0021). Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the Alam device, this limitation does not amount to a patentable difference.
Regarding claim 11:
The bearing assembly of Claim 5 wherein said circumference is an inner circumference (44; FIG. 2 in Alam).
Regarding claim 12:
 The bearing assembly of Claim 5 wherein said circumference is an outer circumference (42; FIG. 2 in Alam).
Regarding claim 13:
 A gear housing assembly (depicted in FIG. 5-6) in an epicyclical gear system (abstract, “planetary kinematic transmission”) comprising: 
a forward housing member (9; FIG. 5) defining a plurality of gear shaft pockets having a cylindrical wall (19; FIG. 3); 
an aft housing member (10; FIG. 5) defining a plurality of gear shaft pockets having a cylindrical wall (20; FIG. 5); 
a planet gear (3, 4; FIG. 5) comprising a cylindrical shaft (5) having a forward end portion disposed in a gear shaft pocket of said forward housing member coaxially with the gear shaft pocket of said aft housing member coaxially with the cylindrical wall of said pocket (¶ [0022], “each composed of planet gears 3 and 4 that are rigidly coupled to a common pivot 5 whose ends are rotatably coupled, by means of bearings 6 and 7, to a fixed train housing 8”), and a sun gear engaging gear (3) and a ring gear engaging gear (4) carried by said shaft between said forward and aft end portions (depicted in FIG. 5);
a forward bearing assembly (7) comprising a bearing disposed over at least a portion of said forward end portion (FIG. 5 depicts bearing 7 disposed over the forward end of shaft 5; ¶ [0022]); and 
an aft bearing assembly (6) comprising a bearing disposed over at least a portion of said aft end portion (FIG. 5 depicts bearing 6 disposed over the aft end of shaft 5; ¶ [0022]);
a sun gear (1) engaged with the planet gear (¶ [0022]; FIG. 5); and
 a ring gear (2) engaged with the planet gear (¶ [0022]; FIG. 5), the ring gear axially offset from the sun gear (FIG. 5 depicts sun gear 1 spaced from ring gear 2);
wherein the cylindrical shaft, the sun gear, the planet gear, and the ring gear form a compound star gear of the epicyclical gear system (¶ [0002], “coaxial kinematic transmissions. . . . simple sun-and-planet gear systems”; the rotation center of the planetary gears 3, 4 are fixed relative to the axis of rotation of the sun gear 1 via being rotatably mounted to housing portions 9 and 10).
However, regarding claims 13 and 15, Giuriati does not expressly disclose an annular spring disposed over at least a portion of each bearing.
Alam teaches an annular spring (26; ¶ [0018], “spring elements”) disposed over at least a portion of each bearing (on outer race 20 of ball/roller bearing 22 in FIG. 1; ¶ [0020], “support 26 may circumscribe the outer race 20”; see also claim 7 in Alam disclosing two bearing assemblies) for the purpose of providing a centering feature that eliminates unstable vibrations (¶¶ [0017], [0018], [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giuriati so as to include an annular spring disposed over at least a portion of each bearing, as taught by Alam, for the purpose of providing a centering feature that eliminates unstable vibrations.
Regarding claim 16, although Giuriati as modified above teaches a shaft supported by two bearing assemblies that each have an annular spring disposed thereover (e.g. claim 7 in Alam), it does not expressly disclose that the first annular spring and second annular spring have the same shape and dimensions.     
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the first annular spring and second annular spring have the same dimensions as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the first annular spring and second annular spring have the same shape as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed dimensions of the annular springs cause the device to perform any differently than that of the prior art device, or that the sameness in shape of the first and second springs are significant.  For example, paragraph [0078] of the instant application recites that the mutes may have a circumferential length approximately equal to the circumferential length between the mutes or alternatively between 0.25 and 1.25 of the length between the mutes.  This indicates that the claimed circumferential dimensions per se would not necessarily cause the claimed invention to perform any differently than the prior art device. Furthermore, paragraph [0075] in the instant specification states that “[t]he shape, dimensions (e.g. radial depth, circumferential length, etc.), and spacing of the mutes may be altered to achieve the desired deflection and/or stiffness of the spring, and thus to achieve the desired or possible reduction in fore-to-aft misalignment of the gear shaft 123” (emphasis) thereby indicating that a particular shape is not required i.e. is not significant.  Similarly, Alam states that the mutes are “spaced around the circumference at the inside and outside diameters to form spring elements between the bumpers [i.e. mutes]” (emphasis; ¶ [0018]), the design characteristics of said spring being to achieve a desired deflection i.e. to limit maneuver deflection of the rotor (¶ [0018]) and to accommodate deflection due to the weight of the shaft (¶ [0021). As such, this limitation does not amount to a patentable difference. 
Regarding claim 17, Giuriati as modified above does not expressly disclose that the first annular spring and second annular spring have a different shape or dimensions.     
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the first annular spring and second annular spring have different dimensions as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the first annular spring and second annular spring have a different shape as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed dimensions of the annular springs cause the device to perform any differently than that of the prior art device, or that the sameness in shape of the first and second springs are significant.  For example, paragraph [0078] of the instant application recites that the mutes may have a circumferential length approximately equal to the circumferential length between the mutes or alternatively between 0.25 and 1.25 of the length between the mutes.  This indicates that the claimed circumferential dimensions per se would not necessarily cause the claimed invention to perform any differently than the prior art device. Furthermore, paragraph [0075] in the instant specification states that “[t]he shape, dimensions (e.g. radial depth, circumferential length, etc.), and spacing of the mutes may be altered to achieve the desired deflection and/or stiffness of the spring, and thus to achieve the desired or possible reduction in fore-to-aft misalignment of the gear shaft 123” (emphasis) thereby indicating that a particular shape is not required i.e. is not significant.  Similarly, Alam states that the mutes are “spaced around the circumference at the inside and outside diameters to form spring elements between the bumpers [i.e. mutes]” (emphasis; ¶ [0018]), the design characteristics of said spring being to achieve a desired deflection i.e. to limit maneuver deflection of the rotor (¶ [0018]) and to accommodate deflection due to the weight of the shaft (¶ [0021). As such, this limitation does not amount to a patentable difference.
	Giuriati as modified above further teaches the following:
Regarding claim 18:
The bearing assembly of Claim 13 further comprises an intermediate housing member (13) defining an intermediate bore (FIG. 6 depicts three bores within housing member 13), and wherein a portion of said cylindrical shaft extends through said intermediate bore (FIG. 5 above shaft 5 extending through the housing member 13).
Regarding claim 19:
A method of accommodating relative movement between components of an epicyclic gear system, the method comprising: 
positioning a bearing (6, 7) at least partly in a pocket (19, 20) defined by a gear housing member (9, 10; ¶ [0024]-[0025]; FIG. 5 depicts the bearings 6, 7 positioned in pockets 19, 20); 
carrying a portion of a cylindrical shaft (5) of a planet gear (3, 4) with said bearing (FIG. 5 depicts gears 3, 4 being mounted on shaft 5 which is rotatably supported by bearings 6, 7; ¶ [0022]) the planet gear including
a sun gear engaging gear (3) carried by said cylindrical gear shaft (depicted in FIG. 5; ¶ [0022]);
a ring gear engaging gear (4) carried by said cylindrical gear shaft (depicted in FIG. 5; ¶ [0022]);
 positioning an annular spring between said bearing and gear housing member (340 in FIG. 4 in Alam; ¶ [0024] in Alam), the housing member including
a sun gear (1) engaged with the planet gear (¶ [0022]; FIG. 5); and
 a ring gear (2) engaged with the planet gear (¶ [0022]; FIG. 5), the ring gear axially offset from the sun gear (FIG. 5 depicts sun gear 1 spaced from ring gear 2); and 
effecting flexion of said annular spring responsive to relative movement between said bearing and gear housing member (¶ [0021] in Alam, “deflection due to the weight of the shaft” indicating deflection of the spring 26 with respect to the housing 14; ¶ [0022] in Alam, “ring deflection” indicating deflection of the spring 26 with respect to the housing 14);
wherein the cylindrical shaft, the sun gear, the planet gear, and the ring gear form a compound star gear of the epicyclical gear system (¶ [0002], “coaxial kinematic transmissions. . . . simple sun-and-planet gear systems”; the rotation center of the planetary gears 3, 4 are fixed relative to the axis of rotation of the sun gear 1 via being rotatably mounted to housing portions 9 and 10).
Regarding claim 20:
The method of Claim 19 further comprising rotating said cylindrical shaft (¶ [0022], “gears 3 and 4 that are rigidly coupled to a common pivot 5 whose ends are rotatably coupled” [emphasis] indicating rotation of shaft 5 during operation).
Response to Arguments
Applicant’s amendments to the claims filed 2/7/2022 have been fully considered and have required a new grounds of rejection is made in view of Giuriati in view of Alam, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656